DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 5/9/2022 has been entered.

Response to Amendment
Applicant has amended claims 1, 6, 11, 15 and 17-20; canceled claim 12; and added new claim 21 in the amendment filed on 5/9/2022. Claims 1-11 and 13-21 are currently pending in the present application.

Response to Arguments
Applicant’s arguments filed on 5/9/2022 with respect to the claims 1-11 and 13-21 have been fully considered but they are moot in view the new ground(s) of objection and rejection.

Claim Objections
Claims 1-3, 6, 11 and 17 are objected to because of the following informalities:
	Claims 1-3, 6 and 11 recite the phrase “the identified locations” which should be written as “the plurality of identified locations”.
	Claim 17 recites the phrase “the locations” which should be written as “the plurality of locations”.
	Claim 17 recites the phrase “to locations without activity information” which should be written as “to the plurality of locations without activity information”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 11 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	As per claims 1 and 11, the claims recite “to generate search results, where the search results related to the identified locations having a higher level of recent activity are given a different weight than the search results related to the identified locations having a lower level of recent activity” which renders the claims indefinite. It is unclear as whether the Applicant refers to as “to generate search results, where the search results include at least one of the plurality of the identified locations having a higher level of recent activity are given a different weight than at least one of the plurality of identified locations having a lower level of recent activity”. Clarification and/or correction is respectfully requested.

	As per claim 17, the claim recites “to generate search results, where the search results related to the locations having a higher recent activity level are given a different weight than search results related to the locations having a lower recent activity level and to locations without activity information” which renders the claim indefinite. It is unclear as whether the Applicant refers to as “to generate search results, where the search results include at least one of the plurality of locations having a higher recent activity level are given a different weight than at least one of the plurality of locations having a lower recent activity level and at least one of the plurality of locations without activity information”. Clarification and/or correction is respectfully requested.

	As per claim 11, the claim recites “the virtual reality process including a plurality of identified locations” and “where the level of recent activity is measured by at least incorporating measurement of a number of posts that users have attempted to make to a forum, without regard to whether the posts were accepted by the forum” which renders the claim indefinite because it is unclear as what the differences between the “virtual reality process” and the “forum”. Clarification and/or correction is respectfully requested.
Claims 1 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to particularly point out what is included or excluded by the claim language.
	
	Claims 1 and 11 recite the term “may” which signifies system ability instead of “functional requirement”. There is no indication that the limitation(s) following the term “can and may” is/are necessarily a required part of the claimed invention. Appropriate correction is respectfully required.

	Note, the dependent claims are also rejected because they depend on and/or do not remedy the deficiencies inherited by their parent claims.

Allowable Subject Matter
Claims 1-11 and 13-21 would be allowable if rewritten or amended to overcome the objections and the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
After consideration of the prior arts of record and conducting new searches in PE2E - SEARCH, Google, IEEE and ACM Digital Library, it appears that the prior arts of record such as Kim et al. (US No. 2003/0120823 A1) and Pingali et al. (US No. 2009/0043646 A1) do not disclose, teach or fairly suggest the limitations of (in combination withal other features in the claim):
“at least one of the first server and the second server measuring a level of recent activity within at least one of the identified locations, where the level of recent activity includes a measurement of a number of interactions that users have attempted to make at the at least one of the identified locations, without regard to whether the interactions were accepted or displayed”, as recited in the independent claim 1;
“the server measuring a level of recent activity within at least one of the identified locations, where the level of recent activity is measured by at least incorporating measurement of a number of posts that users have attempted to make to a forum, without regard to whether the posts were accepted by the forum”, as recited in the independent claim 11; and
“the recent activity level including at least a primary measurement criteria of a number of posts that users have attempted to make to the forum, without regard to whether the posts were accepted by the forum”, as recited in the independent claim 17.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bai D. Vu whose telephone number is (571) 270-1751. The examiner can normally be reached 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BAI D VU/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        6/4/2022